DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12-23 and 25-26 (renumbered to 1-24) are allowed over the prior art made of record.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a verbal telephone communication with Sarah Bassett (Reg. No. 64618) on 17 November 2021.
The claims filed on 04 November 2021 have been amended as follows: 
Amendments to the claims:
1.	(currently amended) A method comprising:
maintaining a table on persistent storage;
wherein the table includes a first column;
wherein the table comprises a particular row that includes a first value for the first column;
based on a dictionary, creating, in volatile memory, a dictionary-encoded column vector that contains codes that correspond to values from a range of rows of the first column;
wherein the dictionary-encoded column vector stores a first code in a particular entry that corresponds to the particular row; 
receiving a query that includes a first expression that references the first column;

evaluating the first expression for the first code by:
reading the first code from the particular entry;
using the dictionary to determine that the first code corresponds to the first value; and
computing a first computed result of the first expression by evaluating the first expression based, at least in part, on the first value;
using the first code to index into the data structure to locate a first index entry, in the data structure, that is associated with the first code;
storing the first computed result of the first expression in the first index entry;
during execution of the query, evaluating the first expression for a second row of the table that is associated with a second entry, in the dictionary-encoded column vector, that stores a second instance of the first code by performing the steps of:
reading the second instance of the first code from the second entry, of the dictionary-encoded column vector, that corresponds to the second row of the table;
using the first code obtained from the second entry of the dictionary-encoded column vector to index into the data structure to locate the first index entry that stores the first computed result; and
reading the first computed result from the first index entry;
during execution of the query and after evaluating the first expression for the second row of the table, evaluating the first expression for a third row of the table that is associated with a third entry, in the dictionary-encoded column vector, that stores a second code, by performing the steps of:
determining that the second code represents an input for which pre-computed results have not yet been generated for the first expression; 
in response to determining that the second code represents an input for which pre-computed results have not yet been generated for the first expression:
evaluating the first expression for the second code by:
using the dictionary to determine that the second code corresponds to a second value, and

storing the second computed result of the first expression in [[the]] a second index entry associated with the second code;
after execution of the query, returning results of the query;
wherein the method is performed by one or more computing devices.

2.	(Previously Presented) The method of Claim 1 wherein:
the first expression references N columns; and
the data structure is an N-dimensional array.

3.	(Previously Presented) The method of Claim 1 further comprising:
performing a test on each expression, of a plurality of expressions contained in the query, to determine which expressions of the plurality of expressions qualify to be cached-result expressions; and
creating the data structure in response to determining that the first expression qualifies to be a cached-result expression.

4.	(Original) The method of Claim 3 wherein, for the first expression, the test is based, at least in part, on cardinality of the first column for the range of rows.

5.	(Previously Presented) The method of Claim 3, wherein, for the first expression, the test is based, at least in part, on whether the first expression is a sub-expression that occurs more than once in the query. 

6.	(Previously Presented) The method of Claim 3 wherein:
the first column is one of a plurality of columns referenced in the first expression; and
each column, of the plurality of columns, has a corresponding dictionary with which values of said each column have been encoded; and


7.	(Previously Presented) The method of Claim 3 wherein:
the first column is one of a plurality of columns referenced in the first expression; and
for the first expression, the test is based, at least in part, on a number of distinct input combinations, of the plurality of columns referenced in the first expression, actually present in the table for the range of rows.

8.	(Previously Presented) The method of Claim 3 wherein:
the first column is one of a plurality of columns referenced in the first expression; 
the query has a WHERE condition; and
for the first expression, the test is based, at least in part, on a number of distinct input combinations, for the first expression, present in the actual rows, within the range of rows, that satisfy the WHERE condition.

9.	(currently amended) A method comprising:
maintaining a table on persistent storage;
wherein the table includes a first column;
wherein the table comprises a particular row that includes a first value for the first column;
based on a dictionary, creating, in volatile memory, a dictionary-encoded column vector that contains codes that correspond to values from a range of rows of the first column;
wherein the dictionary-encoded column vector stores a first code in a particular entry that corresponds to the particular row; 
receiving a query that includes a first expression that references the first column;
creating in volatile memory, for the first expression, a first structure;
evaluating the first expression for the first code by:
in the particular entry corresponds to the first value; and
computing a first computed result of the first expression by evaluating the first expression based, at least in part, on the first value;
using the first code to index into the first structure to locate a first index entry, in the first structure, that is associated with the first code;
storing the first computed result of the first expression in the first index entry;
during execution of the query, evaluating the first expression for a second row of the table that is associated with a second entry, in the dictionary-encoded column vector, that stores a second instance of the first code by performing the steps of:
reading the second instance of the first code from the second entry, of the dictionary-encoded column vector, that corresponds to the second row of the table,
using the first code obtained from the second entry of the dictionary-encoded column vector to index into the first structure to locate the first index entry that stores the first computed result, and
reading the first computed result from the first index entry;
wherein the first expression is a subexpression of a second expression of the query; 
creating in volatile memory, for the second expression, a second structure;
evaluating the second expression for the first code and one or more input values by:
using the first code to index into the first structure to locate the first index entry; and
reading the first computed result from the first index entry in the first structure; and
 computing a second computed result of the second expression by evaluating the second expression based, at least in part, on the first computed result and the one or more input values;
using the first code to index into the second structure to locate a second-structure entry, in the second structure, that is associated with the first code;
storing the second computed result of the second expression in the second-structure entry; and

after execution of the query, returning results of the query;
wherein the method is performed by one or more computing devices.

10.	(Previously Presented) The method of Claim 9 wherein storing the first computed result in the first structure is performed as part of pre-population of the first structure prior to execution of the query. 

11.	(Cancelled) 

12.	(Original) The method of Claim 1 wherein the first expression references a second column of the table that has a corresponding column vector that is not dictionary encoded.

13.	(Original) The method of Claim 1 wherein the first expression references a second column of the table that is not mirrored in volatile memory.

14.	(currently amended) One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause:
maintaining a table on persistent storage;
wherein the table includes a first column;
wherein the table comprises a particular row that includes a first value for the first column;
based on a dictionary, creating, in volatile memory, a dictionary-encoded column vector that contains codes that correspond to values from a range of rows of the first column;
wherein the dictionary-encoded column vector stores a first code in a particular entry that corresponds to the particular row; 
receiving a query that includes a first expression that references the first column;
creating in volatile memory, for the first expression, a data structure;
 evaluating the first expression for the first code by:

using the dictionary to determine that the first code corresponds to the first value; and
 computing a first computed result of the first expression by evaluating the first expression based, at least in part, on the first value;
using the first code to index into the data structure to locate a first index entry, in the data structure, that is associated with the first code;
storing the first computed result of the first expression in the first index entry;
during execution of the query, evaluating the first expression for a second row of the table that is associated with a second entry, in the dictionary-encoded column vector, that stores a second instance of the first code by performing the steps of:
reading the second instance of the first code from the second entry, of the dictionary-encoded column vector, that corresponds to the second row of the table;
using the first code obtained from the second entry of the dictionary-encoded column vector to index into the data structure to locate the first index entry that stores the first computed result; and
reading the first computed result from the first index entry;
during execution of the query and after evaluating the first expression for the second row of the table, evaluating the first expression for a third row of the table that is associated with a third entry, in the dictionary-encoded column vector, that stores a second code, by performing the steps of:
determining that the second code represents an input for which pre-computed results have not yet been generated for the first expression; 
in response to determining that the second code represents an input for which pre-computed results have not yet been generated for the first expression:
evaluating the first expression for the second code by:
using the dictionary to determine that the second code corresponds to a second value, and

storing the second computed result of the first expression in [[the]] a second index entry associated with the second code;
after execution of the query, returning results of the query. 

15.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 14 wherein:
the first expression references N columns; and
the data structure is an N-dimensional array.

16.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 14 wherein the instructions further comprise instructions that, when executed by one or more processors, cause:
performing a test on each expression, of a plurality of expressions contained in the query, to determine which expressions of the plurality of expressions qualify to be cached-result expressions; and
creating the data structure in response to determining that the first expression qualifies to be a cached-result expression.

17.	(Original) The one or more non-transitory computer-readable media of Claim 16 wherein, for the first expression, the test is based, at least in part, on cardinality of the first column for the range of rows.

18.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 16 wherein, for the first expression, the test is based, at least in part, on whether the first expression is a sub-expression that occurs more than once in the query. 

19.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 16 wherein:

each column, of the plurality of columns, has a corresponding dictionary with which values of said each column have been encoded; and
for the first expression, the test is based, at least in part, on a number of all possible combinations of codes from the dictionaries that correspond to the plurality of columns.

20.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 16 wherein:
the first column is one of a plurality of columns referenced in the first expression; and
for the first expression, the test is based, at least in part, on a number of distinct input combinations, of the plurality of columns referenced in the first expression, actually present in the table for the range of rows.

21.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 16 wherein:
the first column is one of a plurality of columns referenced in the first expression; 
the query has a WHERE condition; and
for the first expression, the test is based, at least in part, on a number of distinct input combinations, for the first expression, present in the actual rows, within the range of rows, that satisfy the WHERE condition.

22.	(currently amended) One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause: 
maintaining a table on persistent storage;
wherein the table includes a first column;
wherein the table comprises a particular row that includes a first value for the first column;
based on a dictionary, creating, in volatile memory, a dictionary-encoded column vector that contains codes that correspond to values from a range of rows of the first column;

receiving a query that includes a first expression that references the first column;
creating in volatile memory, for the first expression, a first structure;
evaluating the first expression for the first code by:
using the dictionary to determine that the first code corresponds to the first value; and
computing a first computed result of the first expression by evaluating the first expression based, at least in part, on the first value;
using the first code to index into the first structure to locate a first index entry, in the first structure, that is associated with the first code;
storing the first computed result of the first expression in the first index entry;
during execution of the query, evaluating the first expression for a second row of the table that is associated with a second entry, in the dictionary-encoded column vector, that stores a second instance of the first code by performing the steps of:
reading the second instance of the first code from the second entry, of the dictionary-encoded column vector, that corresponds to the second row of the table,
using the first code obtained from the second entry of the dictionary-encoded column vector to index into the first structure to locate the first index entry that stores the first computed result, and
reading the first computed result from the first index entry;
wherein the first expression is a subexpression of a second expression of the query; and
creating in volatile memory, for the second expression, a second structure;
 evaluating the second expression for the first code and one or more input values by:
using the first code to index into the first structure to locate the first index entry; and
reading the first computed result from the first index entry in the first structure; and

using the first code to index into the second structure to locate a second-structure entry, in the second structure, that is associated with the first code;
storing the second computed result of the second expression in the second-structure entry; and
during execution of the query, evaluating the second expression by looking up cached results from the second structure;
after execution of the query, returning results of the query.

23.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 22 wherein storing the first computed result in the first structure is performed as part of pre-population of the first structure prior to execution of the query.

24.	(Cancelled) 

25.	(Original) The one or more non-transitory computer-readable media of Claim 14 wherein the first expression references a second column of the table that has a corresponding column vector that is not dictionary encoded.

26.	(Original) The one or more non-transitory computer-readable media of Claim 14 wherein the first expression references a second column of the table that is not mirrored in volatile memory.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner’s Amendments authorized by the applicant(s) on 17 November 2021, overcome the cited prior arts and the rejections with respect to the independent claims of the instant application.
claim 1 recites, among other elements, 
“…reading the first code from the particular entry;
using the dictionary to determine that the first code corresponds to the first value; and
computing a first computed result of the first expression by evaluating the first expression based, at least in part, on the first value;
using the first code to index into the data structure to locate a first index entry, in the data structure, that is associated with the first code;
storing the first computed result of the first expression in the first index entry;
during execution of the query, evaluating the first expression for a second row of the table that is associated with a second entry, in the dictionary-encoded column vector, that stores a second instance of the first code by performing the steps of:
reading the second instance of the first code from the second entry, of the dictionary-encoded column vector, that corresponds to the second row of the table;
using the first code obtained from the second entry of the dictionary-encoded column vector to index into the data structure to locate the first index entry that stores the first computed result; and
reading the first computed result from the first index entry;
during execution of the query and after evaluating the first expression for the second row of the table, evaluating the first expression for a third row of the table that is associated with a third entry, in the dictionary-encoded column vector, that stores a second code, by performing the steps of:
determining that the second code represents an input for which pre-computed results have not yet been generated for the first expression; 

evaluating the first expression for the second code by:
using the dictionary to determine that the second code corresponds to a second value, and
computing a second computed result of the first expression by evaluating the first expression based, at least in part, on the second value; and
storing the second computed result of the first expression in [[the]] a second index entry associated with the second code..”
The prior arts of record do not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.
Independent claims 14 is allowed for the similar reasons as claim 1.
For Claims 2-8, 12, 13, 15-21, 25 and 26, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Independent claim 9 recites, among other elements, 
“… 
receiving a query that includes a first expression that references the first column;
creating in volatile memory, for the first expression, a first structure;
evaluating the first expression for the first code by:
using the dictionary to determine that the first code in the particular entry corresponds to the first value; and
computing a first computed result of the first expression by evaluating the first expression based, at least in part, on the first value;

storing the first computed result of the first expression in the first index entry;
during execution of the query, evaluating the first expression for a second row of the table that is associated with a second entry, in the dictionary-encoded column vector, that stores a second instance of the first code by performing the steps of:
reading the second instance of the first code from the second entry, of the dictionary-encoded column vector, that corresponds to the second row of the table,
using the first code obtained from the second entry of the dictionary-encoded column vector to index into the first structure to locate the first index entry that stores the first computed result, and
reading the first computed result from the first index entry;
wherein the first expression is a subexpression of a second expression of the query; 
creating in volatile memory, for the second expression, a second structure;
evaluating the second expression for the first code and one or more input values by:
using the first code to index into the first structure to locate the first index entry; and
reading the first computed result from the first index entry in the first structure; and
 computing a second computed result of the second expression by evaluating the second expression based, at least in part, on the first computed result and the one or more input values;
using the first code to index into the second structure to locate a second-structure entry, in the second structure, that is associated with the first code;
storing the second computed result of the second expression in the second-structure entry; and
during execution of the query, evaluating the second expression by looking up cached results from the second structure…”
The prior arts of record do not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).

Independent claims 22 are allowed for the similar reasons as claim 9.
For Claims 10 and 23, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dutta et al. (U.S. Pub. No.: US 20050216465), Paragraph [0060], discloses caching results of validation/authorization of a query for accessing each row, however, Dutta does not disclose other elements in the claims (e.g. in the encoded column vectors environment, a dictionary stores codes and unique values, and caching/indexing each unique computed results of the expression for a row of the column when which the row is accessed).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169